H. Brown, J.,
dissenting. I must dissent from the majority’s conclusion that appellants have no standing, as purchasers, to appeal from an order denying confirmation of a foreclosure sale.
It is true, as the majority notes, *57that purchasers have no “vested interest” in the realty until the sale is confirmed. See Reed v. Radigan (1884), 42 Ohio St. 292, 294. However, the majority takes the unexplained leap from this assertion to the conclusion that the purchasers at a foreclosure sale “have no rights until the sale is confirmed” (emphasis added) and thus no standing to appeal.
If, indeed the purchaser has no rights, there would be no purpose to giving the purchaser an opportunity to be heard prior to confirmation. Yet, our cases have long recognized that the purchaser has a right to be heard5 on the matter of confirmation. Reed, supra, at 294; Ohio Life Ins. & Trust Co. v. Goodin (1860), 10 Ohio St. 557, 566; Citizen’s Loan & Savings Co. v. Stone (1965), 1 Ohio App. 2d 551, 553, 30 O.O. 2d 584, 585, 206 N.E. 2d 17, 20; see, also, McBain v. McBain (1864), 15 Ohio St. 337, 350 (purchaser “is a party to the sale, and ought to be held responsible, to some extent, for its regularity”). By virtue of being the successful bidder, the purchaser acquires the right to buy the realty in return for the amount bid. While this is not a “vested” interest in the realty, since the ability to purchase the realty is subject to confirmation by the court, it certainly is a sufficient interest in the litigation to confer standing to appeal, as many of our lower courts have recognized. Citizen’s Loan & Savings, supra, at 553, 30 O.O. 2d at 585, 206 N.E. 2d at 20; Beckman v. Emery-Thompson Machinery & Supply Co. (1917), 9 Ohio App. 168, 171; Ackerman v. Cornell (1912), 14 Ohio C.C. (N.S.) 525, 23 Ohio C.D. 102.
The majority seems to have reached its conclusion on the issue of standing because it believes that appellants will not prevail on the merits. After reviewing the terms of Mary Lou Ambrose’s attempted redemption, the majority states that “[i]t would be illogical to grant to purchasers * * * the power to nullify a sale that is more advantageous to the debtor and creditors.”
The majority forgets that the right to appeal is not the power to nullify the judgment appealed from. Recognizing the purchaser’s standing to appeal merely places the purchaser on the same footing as the debtor and creditor — each is entitled to seek review of the decision confirming or not confirming the sale. Because confirmation decisions are subject to reversal only for an abuse of discretion, see, e.g., Reed, supra, at 294; Michigan Mortgage Corp. v. Oakley (1980), 68 Ohio App. 2d 83, 22 O.O. 3d 76, 426 N.E. 2d 1195, an appellant must meet a heavy burden in order to win a reversal. However, standing does not depend on probability of success.
Here, appellants have alleged that the attempted redemption was not in accord with the governing statute, R.C. 2329.33. If so, the trial court’s order denying confirmation of the sale would be an abuse of discretion, since no court has discretion to ignore the governing statutory law.
The efficacy of foreclosure sales depends upon the debtor, creditors and successful bidder having access to the courts for the protection of their rights. One would be reluctant to bid at foreclosure if he is left without a means of complaint where the results of a successful bid are taken away in violation *58of the governing statutes. Thus, disenfranchising the legal rights of successful bidders will in the long run hurt both debtors and creditors, who rely upon foreclosure sales to attract buyers willing to commit substantial offers for the property being sold. Yet the majority has closed the courthouse doors to successful bidders — even in the face of an allegation that the statute which governs redemptions has been violated to deprive the bidder of his successful bid.
For these reasons, I would reverse the judgment of the court below and remand the cause for a hearing on the merits.
Moyer, C.J., concurs in the foregoing dissenting opinion.

 This does not necessarily entitle the purchaser to an opportunity for a full oral presentation of testimony and argument. See Union Bank Co. v. Brumbaugh (1982), 69 Ohio St. 2d 202, 23 O.O. 3d 219, 431 N.E. 2d 1020.